Citation Nr: 1111069	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-03 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than February 29, 2004, for a 10 percent rating for right monocular hemianopsia.

2.  Entitlement to an effective date earlier than February 29, 2004, for a 10 percent rating for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied claims for earlier effective dates for two separate 10 percent ratings assigned for right monocular hemianopsia and post-traumatic headaches.  The Veteran, who had active service from December 1995 to July 1999, appealed that decision to the Board and the case was referred to the Board for appellate review.  



FINDINGS OF FACT

1.  In an unappealed August 2000 rating decision, the RO granted service connection for right monocular hemianopsia and post-traumatic headaches, assigning a noncompensable rating for each disability.

2.  In an unappealed December 2004 rating decision, the RO granted an increased rating of 10 percent for each of these disabilities, effective from the date it had received his claim on February 29, 2004.

3.  On January 18, 2008, the RO received the Veteran's freestanding claim requesting an earlier effective date for the 10 percent ratings assigned for his right monocular hemianopsia and post-traumatic headaches.



CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to than February 29, 2004, for a 10 percent rating for right monocular hemianopsia have not been met.  38 U.S.C.A. §§ 5110(a), 7104, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.200, 20.302, 20.1103 (2010).

2.  The requirements for an effective date earlier than February 29, 2004, for a 10 percent rating for post-traumatic headaches have not been met.  38 U.S.C.A. §§ 5110(a), 7104, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.200, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the underlying merits of a claim, the Board is usually required to ensure that VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).   This is unnecessary here, however, because this case is one in which the law is dispositive of the issues on appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, VA's duties to notify and assist claimants do not apply to this case, since the disposition involves pure statutory interpretation.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).

The Veteran is seeking an effective date earlier than February 29, 2004, for the two 10 percent ratings assigned for his service-connected right monocular hemianopsia and post-traumatic headaches.  For the reasons set forth below, the Board finds that neither claim has any legal merit.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for increase (which includes a claim for individual unemployability) shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).

The basic facts in this case are not in dispute.  In an August 2000 decision, the RO granted service connection for right monocular hemianopsia and post-traumatic headaches, assigning a noncompensable rating for each disability.  Since the Veteran made no attempt to appeal that decision by submitting a Notice of Disagreement within one year of receiving notice, that decision is final and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

On February 18, 2004, the RO received the Veteran's claim for an increased rating for his service-connected right monocular hemianopsia and post-traumatic headaches.  The RO issued a December 2004 decision in which it granted an increased rating of 10 percent for each of these disabilities, effective from the date of claim on February 29, 2004.  The Veteran was notified of that decision and of his appellate rights in a letter dated later that same month.  But since he did not seek appellate review within one year of that notification, that decision also became final.  See Id. 

On January 18, 2008, the RO received the Veteran's freestanding claim requesting an earlier effective date for the two 10 percent ratings assigned for his right monocular hemianopsia and post-traumatic headaches.  While the Veteran now seeks to establish an earlier effective date for the 10 percent ratings assigned for his right monocular hemianopsia and post-traumatic headaches, the United States Court of Appeals for Veterans Claims (Court) has held that such a freestanding claim for an earlier effective date attempts to vitiate the rule of finality. See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  The Court therefore held that VA has no authority to adjudicate a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. at 299.

The Board has considered the Veteran's argument that he never received notice of the final December 2004 decision because he had moved.  This argument, in essence, is an attempt to challenge the finality of the December 2004 decision.  The Board rejects this argument, however.  The December 2004 letter notifying the Veteran of the December 2004 rating decision and his appellate rights was sent to the address the Veteran had provided in multiple documents and was not returned as undeliverable.  Therefore, the Veteran is presumed to have received the December 2004 notice letter.  Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).

While the Board finds that the Veteran is sincere in believing he had not received notice, in order to rebut the presumption of regularity, he must submit "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed."  Woods, 14 Vet. App. at 220.  The Veteran has made no attempt at such a showing here.  In fact, the address on the December 2004 notice letter is identical to the address he provided on his claim submitted in March 2004, with no indication from the Veteran that he had moved.  In light of these findings, a statement that a letter was not received is insufficient to rebut the presumption of regularity.  See id.; YT v. Brown, 9 Vet. App. 195, 199 (1996).

So the only way the Veteran could attempt to overcome the finality of the prior December 2004 decision, in an attempt to gain an earlier effective date, is to request a revision of that decision on the basis of clear and unmistaken error (CUE).  See 38 C.F.R. § 3.105.  CUE in a prior denial is an exception to finality.  In this appeal, however, neither the Veteran nor his representative has asserted that a prior rating decisions involved CUE.

As such, the finality of the December 2004 rating decision assigning an effective date of February 29, 2004, for the 10 percent ratings for right monocular hemianopsia and post-traumatic headaches precludes VA from assigning an earlier effective date.  Consequently, there is no legal basis upon which to grant the benefit currently sought, and the claim on appeal must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

An effective date earlier than February 29, 2004, for a 10 percent rating for right monocular hemianopsia is denied.

An effective date earlier than February 29, 2004, for a 10 percent rating for post-traumatic headaches is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


